DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 29, 2019, is acknowledged.
Cancellation of claim 1 has been entered.
Claims 2-19 are pending in the instant application.

Allowable Subject Matter
Claims 2-19 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 2, and specifically comprising the limitation of the first frame member is fixed to the second flexible substrate and supporting the first portion of the flexible display panel, wherein the second frame member is fixed to the second flexible substrate and supporting the second portion of the flexible display panel, wherein the flexible display panel is between the first flexible substrate and the second flexible substrate, wherein the flexible display panel is configured to be folded at a third portion between the first portion and the second portion such that the first portion and the second portion face each other, wherein when the flexible display panel is folded, the first housing and the second housing overlap each other and wherein a battery unit is stored in the first housing.
Regarding claim(s) 5 and 8-10, claims(s) 5 and 8-10 is/are allowable for the reasons given in claim(s) 2 because of its/their dependency status from claim(s) 2.

Regarding claim(s) 6 and 11-13, claims(s) 6 and 11-13 is/are allowable for the reasons given in claim(s) 3 because of its/their dependency status from claim(s) 3.
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of the flexible substrate and the second housing overlap each other, wherein the flexible display panel comprises a first portion, a second portion, and a third portion between the first portion and the second portion, wherein the first portion and the first housing overlap each other, wherein the second portion and the second housing overlap each other, wherein the first portion is supported by the first frame member, wherein the flexible display panel is configured to be folded at the third portion such that the first portion and the second portion face each other, wherein when the flexible display panel is folded, the light-emitting device comprises a first gap between the first portion and the second portion and a second gap between the first portion and the second portion, wherein the second gap is closer to the third portion than the first gap, wherein the second gap is larger than the first gap, and wherein a battery unit is stored in the first housing.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879